Citation Nr: 9924383	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel

INTRODUCTION

The veteran's active military service extended from July 1942 
to September 1945.  He was a prisoner of war (POW) of the 
German government from June 1944 to August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.

This case was previously before the Board in August 1996 and 
again in March 1998 when it was remanded for additional 
development.  The requested development has been completed.  
The remands were required, in part, because at the time of 
the veteran's death, a claim for service connection for 
leukemia secondary to exposure to mustard gas during service 
was pending before the RO.  This issue had never been 
adjudicated on the basis of accrued benefits based on the 
claim pending at the time of the veteran's death, a separate 
claim than service connection for the cause of the veteran's 
death.  See 38 U.S.C.A. § 5121(c) (West 1991), Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).  This claim was denied 
by the RO in an August 1998 rating decision.  This decision 
has not been the subject of a notice of disagreement and is 
not properly before the Board at this time.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the German 
government during World War II.
2.  The veteran died in May 1993, at the age of 71.  The 
immediate cause of death was chronic lymphocytic leukemia; no 
other condition was listed as a significant condition 
contributing to death.

3.  There is no evidence that the veteran was ever diagnosed 
with any of the listed diseases entitled to a presumption of 
service connection for former prisoners of war.

4.  At the time of his death, the veteran was service-
connected for a shrapnel fragment wound to the head and a 
left leg scar, both noncompensable, from July 1981.

5.  There is no competent medical evidence of chronic 
lymphocytic leukemia during the veteran's active military 
service or the first post service year.

6.  There is no medical opinion linking the veteran's fatal 
chronic lymphocytic leukemia with his service-connected 
disabilities or his active military service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the chronic lymphocytic leukemia, 
or in any way hasten his death.

8.  The appellant has not presented a plausible claim for 
service connection for the cause of the veteran's death.



CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §5107(a) (West 1991).

2.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is, chronic 
lymphocytic leukemia coronary, may be service-connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1998).  Leukemia 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, (West 1991 & Supp. 1999); 38 C.F.R. §§  3.307, 3.309 
(1998).  

Avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition, pellagra, any 
other nutritional deficiency, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if appropriate to the climactic 
conditions of internment, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease and peripheral 
neuropathy are presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
at any time following active service if the veteran is a 
former POW, and was interned or detained for not less than 30 
days.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(c) (1998). 

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

Factual Background

Although NPRC has indicated that the veteran's service 
medical records were destroyed by fire, alternate abstracts 
of those records were obtained from the Surgeon General's 
Office (SGO).  These contain only basic abstract information 
regarding admissions to Army hospitals during certain periods 
and show that the veteran was hospitalized in June 1944 for 
gastroenteritis and in May 1945 for urethritis.  In addition, 
his discharge papers show that he was wounded in action in 
June 1944.

In December 1981, the veteran was provided a VA compensation 
and pension examination.  He indicated a history of 
hypertension which was diagnosed in 1973, treated for six 
week, and resolved with no recurrence.  He was granted 
service connection in March 1982 for a scar on the left leg 
and a shrapnel fragment wound on the head.

On an August 1983 VA protocol examination for former 
prisoners of war, the veteran described his present health as 
overweight, some back pain and vision problems.  He was 
diagnosed with (1) a scar on the anterior aspect of left leg, 
(2) a shrapnel fragment wound to the head with no residuals, 
(3) refractive error and a cataract in the left eye, (4) 
chronic lower back pain, and (5) alcohol dependence, in 
remission.  The veteran was also provided a psychiatric 
examination in September which concluded that there was no 
degree of psychiatric impairment.

In March 1993, the veteran filed a claim for leukemia due to 
mustard gas exposure.  Shortly thereafter, in May 1993, the 
veteran died at home, at the age of 71.  The immediate cause 
of death was chronic lymphocytic leukemia.  There were no 
other conditions listed as significant conditions 
contributing to his death.  No autopsy was performed and the 
coroner was unable to approximate the interval between the 
onset of his fatal condition and his death.
Analysis

The appellant alleges, in essence, that the conditions 
incurred by the veteran during his active duty service 
contributed substantially or materially to the veteran's 
cause of death.  Specifically, the appellant claims that the 
harsh conditions during the veteran's POW internment, and/or 
his established service-connected disabilities, led to the 
chronic lymphocytic leukemia, which caused his death, or that 
this disability contributed substantially or materially to 
his cause of death.

In this case, the death certificate shows that the veteran 
died in May 1993, at the age of 71.  The immediate cause of 
death was chronic lymphocytic leukemia.  No other condition 
was listed as a significant condition contributing to death.  
The veteran died at home and there was not an autopsy.  
During the veteran's lifetime, service connection was granted 
in a March 1982 decision for a shrapnel fragment wound to the 
head and a scar on the left leg, both noncompensable from 
July 1981.  These ratings remained in effect until the 
veteran's death.

The record is completely negative for any medical evidence of 
a link between the cause of the veteran's death, and his 
active service.  There is no evidence of chronic lymphocytic 
leukemia during service, in the first post service year, or 
until many years after service.  The earliest evidence of the 
veteran's fatal chronic lymphocytic leukemia is the veteran's 
March 1993 claim for service connection, only two months 
prior to his death and almost half a century after service.  
There is no medical evidence of a link between the veteran's 
fatal conditions and his service-connected disorders.  

The appellant has claimed that the veteran's death "can be 
traceable to those disabilities that affect POWs," however, 
although the record confirms that he was a prisoner of war, 
there is no evidence that the veteran was ever diagnosed with 
one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(c) (1998).  38 U.S.C.A. § 1112 (b)(2) creates a 
presumption of service connection for certain chronic 
diseases which manifest themselves to a degree of at least 10 
percent at anytime for those veterans who were interned for 
at least 30 days, even though there is no record of such 
disease during service.  These are generally limited to those 
diseases which naturally can be presumed to have occurred as 
a result of forced confinement under harsh conditions, for 
example, vitamin deficiency, dysentery and psychosis.  
Chronic lymphocytic leukemia is not included among the 
diseases entitled to such presumptive service connection and 
there is no objective clinical basis for attributing this 
disease, first shown in 1993, almost half a century after 
service, to the veteran's confinement as a prisoner of war.  
Cross v. Derwinski, 2 Vet. App. 150, 152 (1992).

While the appellant is not specifically alleging that the 
cause of the veteran's death was due to exposure to mustard 
gas in service, the Board simply notes that this claim was 
fully developed as a claim for accrued benefits (See 
Introduction, supra) and the RO determined that there was no 
evidence of exposure to mustard gas during service.  
Additionally, the applicable regulations state that even 
where the evidence shows that the veteran had full-body 
exposure to nitrogen mustard during active service, the only 
leukemia entitled to the presumption of service incurrence is 
acute nonlymphocytic leukemia (emphasis added).  38 C.F.R. 
§ 3.316 (1998).  Because the cause of the veteran's death is 
shown to be chronic lymphocytic leukemia, it is not one of 
the listed diseases entitled to the presumption of service 
incurrence, and exposure to mustard gas would not serve as a 
basis for granting service connection for the cause of the 
veteran's death.

The record is entirely negative for any clinical evidence 
suggesting a link between the veteran's active service, 
including his confinement as a prisoner of war, and the 
condition which caused his death.  There is no medical 
evidence of a link or nexus between his service-connected 
disabilities and his fatal chronic lymphocytic leukemia, and 
no evidence that his service-connected scar and shell 
fragment wound made him less able to resist his fatal disease 
or in any way hastened his death.  Although the appellant has 
expressed her opinion that there was a relationship between 
the veteran's chronic lymphocytic leukemia and his active 
service, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis or establish medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
the Secretary cannot undertake to assist a claimant in 
developing facts pertinent to his or her claim.  Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make her claim well grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


II.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's child or spouse if 
the veteran dies from a service-connected disability or has a 
total disability permanent in nature or is missing in action, 
or is captured or forcibly detained by a foreign government.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  
Because it is already established that the veteran did not 
die of a service-connected disability, and the other criteria 
are not met, there is no basis on which to grant entitlement 
under the law.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.





......................................................(CONTINUED ON NEXT PAGE)

ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

